On Rehearing.
Since the filing of the opinion in this cause, the defendant, upon a rehearing, has urged the dismissal of the bill as to claims 8 and 12, upon the ground that, unlike the typical elaims set out in the opinion, they neither expressly nor by necessary implication call for driving means independently mounted, and that, consequently, they are anticipated by Sturtevant. These elaims, as I understand them, do not expressly call for an independent mounting of the driving means. In view of the large number of claims in the patent, and of the further fact that in many of the elaims independent mounting is expressly provided for, I see no reason, in an effort to save these claims, to read into them something that was apparently deliberately omitted. So interpreted, they are anticipated, I think, by Sturtevant.
Consequently as to them the bill must be dismissed.